UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1701


ALBERT WILLIAM LACY,

                Plaintiff - Appellant,

          v.

GEORGE CASTELLE, Kanawha Co. Chief Public Defender; BARBARA
A. BROWN, Deputy Public Defender; JUSTIN COLLIN, Lawyer Public
Defender; UNKNOWN PUBLIC DEFENDER,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:13-cv-18215)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert William Lacy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Albert William Lacy seeks to appeal the district court’s order

adopting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C. §§ 1983, 1985 (2012) complaint.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders.    28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545–47 (1949). Because

the deficiencies identified by the district court may be remedied

by the filing of an amended complaint, we conclude that the order

Lacy seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.          See Goode v. Cent. Va. Legal

Aid Soc’y, Inc., 807 F.3d 619, 623–24 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67 (4th

Cir. 1993).       Accordingly, we dismiss this appeal for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     DISMISSED




                                      2